              Case 3:19-cv-00151-MMD-WGC Document 32 Filed 01/27/21 Page 1 of 3



 1
   MONTY WILKINSON
 2 Acting United States Attorney General
   DAVID L. ANDERSON (CABN 149604)
 3 United States Attorney
   Northern District of California
 4 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 5 JULIE BIBB DAVIS (CABN 184957) 1
   Assistant United States Attorney
 6
           1301 Clay Street, Suite # 340S
 7         Oakland, CA 94612
           Phone: (510) 788-3508
 8         Fax: (510) 637-3724
           julie.davis@usdoj.gov
 9
   Attorneys for the United States
10

11

12
                                        UNITED STATES DISTRICT COURT
13

14                                               DISTRICT OF NEVADA
15

16
         VALERIE HOLLENBACK,                                       Case No. 3:19-cv-00151-MMD-WGC
17
                         Plaintiff,
18
                v.                                                 ORDER GRANTING
19                                                                 UNOPPOSED REQUEST FOR
         MONTY WILKINSON,                                          EXTENSION OF TIME PURSUANT
20                                                                 TO FEDERAL RULE OF CIVIL
                         Defendant.                                PROCEDURE 6(b)(1)(B);
21                                                                 [PROPOSED] ORDER
22

23

24

25

26

27
     1   Assistant United States Attorney Julie Bibb Davis is representing the defendant in this matter and appearing before
28 this Court pursuant to LR IA 11-3.
           Case 3:19-cv-00151-MMD-WGC Document 32 Filed 01/27/21 Page 2 of 3



1            Pursuant to Federal Rule of Civil Procedure 6(b)(1)(B), which permits an extension of a
2    filing date “on motion made after the time has expired if the party failed to act because of
3    excusable neglect”, Defendant Monty Wilkinson (Defendant), by and through his counsel,
4    Assistant Unites States Attorney Julie Bibb Davis, hereby requests an extension of time to
5    respond to pro se Plaintiff Valerie Hollenback’s Second Amended Complaint (SAC), which
6    was filed on January 4, 2021. Dkt. No. 30. 2 Based on the filing date, Defendant’s response
7    should have been due on January 18, 2021. See Fed. R. Civ. Pro. 15(a)(3). Based on a recent
8    death in counsel for Defendant’s family, counsel for Defendant requests a filing extension until
9    February 9, 2021. Counsel for Defendant has communicated via email with Plaintiff
10   Hollenback, who does not object to this request.
11           Counsel for Defendant requests an extension until February 9, 2021 on the grounds of
12   excusable neglect. See Fed. R. Civ. Pro. 6(b)(1)(B). Counsel for Defendant unexpectedly
13   went out on family medical leave on December 21, 2020 due to the severe illness and
14   subsequent hospitalization of a close family member (counsel’s mother) who was in the care of
15   counsel. Counsel’s mother passed away on January 4, 2021, and counsel has since been on
16   bereavement leave, returning to work on January 25, 2021. During this period of family
17   medical and bereavement leave, counsel was unable to review email and as a result, overlooked
18   the filing of Plaintiff’s SAC. Counsel for Defendant apologizes to the Court, and respectfully
19   requests that the Court permit an extension of Defendant’s response until February 9, 2021, on
20   the ground of excusable neglect. See Fed. R. Civ. Pro. 6(b)(1)(B).
21
                                                                          Respectfully submitted,
22
                                                                          DAVID L. ANDERSON
23                                                                        United States Attorney
24   DATED: January 26, 2021                                               /s/ Julie Bibb Davis
                                                                          JULIE BIBB DAVIS
25
                                                                          Assistant United States Attorney
26                                                                        Attorneys for Defendant

27
     2 Plaintiff’s filing is designated Third Amended Complaint on the docket, but it is the Second Amended Complaint
28   that Plaintiff has filed.

                                                            2
          Case 3:19-cv-00151-MMD-WGC Document 32 Filed 01/27/21 Page 3 of 3



1
                                               ORDER
2
            For good cause shown, and on the ground of excusable neglect on the part of counsel for
3
     Defendant, Defendant’s unopposed request for an extension of time pursuant to Federal Rule of
4
     Civil Procedure 6(b)(1)(B) is GRANTED. Defendant’s response to Dkt. No. 30 shall be due on
5
     or before February 9, 2021.
6

7           IT IS SO ORDERED.
8

9
             January 27, 2021
     DATED: _________
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   3
